DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 29 June 2022. As directed by the amendment: claims 1 and 11 have been amended. Thus claims 1-20 are presently pending in this application, and claims 16-20 remain withdrawn. 
Response to Arguments
Applicant’s arguments, see REMARKS, filed 29 June 2022, with respect to the rejections of claims 1 and 11 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the components of Hu et al. and further in view of Brennen et al. as explained further below.
Claim Objections
Claim 11 is objected to because of the following informalities:  “a service loop” is introduced twice, first in lines 10-11 and again in line 13.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first elongate body that extends through at least part of the catheter shaft and is configured to move longitudinally in the catheter shaft and includes a service loop formed in a portion thereof”. It is unclear what the term “thereof” is referring to. It is unclear if the service loop is formed in a portion of the catheter shaft or if the service loop is formed in a portion of the first elongate body. For the purpose of examination, this limitation is being interpreted as the service loop formed in a portion of the first elongate body. 
Claims 2-10 are rejected as being dependent on claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US 2008/0097373 A1), hereinafter Hu.
Regarding claim 1, Hu discloses a medical device (10 Fig 1), comprising: a catheter body having a catheter shaft (12 Fig 1); a first elongate body (30 Fig 1) that extends through at least part of the catheter shaft and is configured to move longitudinally in the catheter shaft ([0022] “movably disposed within at least a portion of the catheter body 12”) and includes a service loop ([0031] “elongate body 30 remains in a looped-orientation”) formed in a portion thereof (see loop formed in elongate body 30 in Fig 5), the service loop defined by an intersection of at least two portions of the elongate body and configured to expand and contract as the first elongate body moves longitudinally in the catheter shaft (See expansion and contraction of the loop in Figs 5-6); and a service loop ring (46 Fig 5, the examiner notes element 46 is referred to as the housing in Hu however, this element is being relied upon to teach the service loop ring as claimed) having a lumen extending therethrough (the interior of 46 Fig 5 is a lumen), wherein the first elongate body (30 Fig 5) is looped through the service loop ring to form the service loop (See the loop within ring 46 Fig 5) and wherein the intersection is positioned within the lumen of the service loop ring (the entire service loop including the intersection is located within ring 46 Fig 5).
Regarding claim 2, Hu discloses the medical device of claim 1. Hu et al. further discloses wherein the service loop ring is a tubular piece of material (46 Fig 5 is a tubular component, [0030] “46 having a substantially rounded shape.”).  
Regarding claim 3, Hu discloses the medical device of claim 1. Hu further discloses comprising a housing (16 Fig 1, the examiner notes element 16 is referred to as the handle in Hu however, this element is being relied upon to teach the housing as claimed) coupled to the catheter shaft (12 Fig 1, [0018] “the catheter body 12 has a proximal end that is mated to a handle 16”) and wherein the service loop ring and the service loop are disposed in the housing (See 46 within 16 in Fig 1, [0030] “The housing 46 may be disposed within the handle 16”).
Regarding claim 4, Hu discloses the medical device of claim 1. Hu further discloses wherein the first elongate body (30 Fig 1) is a fluid injection coil ([0022], body 30 terminates in a coil, see Fig 1).  
Regarding claim 5, Hu discloses the medical device of claim 1. Hu further discloses comprising a second elongate body (24 Fig 1) that extends through at least part of the catheter shaft and has a distal end that protrudes from the catheter shaft (See distal end of 24 protruding from the distal end of catheter shaft 12 Fig 1), wherein the second elongate body is configured to move longitudinally in the catheter shaft ([0020] “movably disposed within the catheter body 12”) and a distal end of the first elongate body is engaged adjacent the distal end of the second elongate body (the distal ends of the elongate bodies 24 and 30 are engaged adjacent to each other, see Fig 1, [0022] “the distal portion of the second elongate body 30 is affixed to the distal portion of the first elongate body 24”).  
Regarding claim 6, Hu discloses the medical device of claim 5. Hu further discloses comprising a handle (42 Fig 1) and an element ([0027] “proximal portion of the catheter body 12”) movably coupled to the handle ([0027] “actuator element 42 that is movably coupled to the proximal portion of the catheter body 12”), wherein the element is coupled to the second elongate body (the element being the proximal portion of the catheter body is coupled to the second elongate body 24 which runs through the proximal portion of the catheter body, see Figs 1 and) to move the second elongate body longitudinally in the catheter shaft ([0027] “manipulating the actuator element 42 in a longitudinal direction may cause the first elongate body 24 to slide towards either of the proximal or distal portions of the catheter body 12”).
Regarding claim 7, Hu discloses the medical device of claim 5. Hu further discloses comprising a housing (16 Fig 1, the examiner notes element 16 is referred to as the handle in Hu however, this element is being relied upon to teach the housing as claimed) coupled to the catheter shaft (12 Fig 1, [0018] “the catheter body 12 has a proximal end that is mated to a handle 16”) and wherein the housing (16 Fig 1) receives the first elongate body (30 Fig 1) that extends through the housing (body 30 extends through 16, see Fig 5) and into the catheter shaft (body 30 extends into shaft 12,[0022], see Fig 1) and the housing (16 Fig 1) receives the second elongate body (24 Fig 1) that extends through the housing (body 24 extends through 16, see Fig 5) and into the catheter shaft (body 24 extends into shaft 12, [0020], see Fig 1).
Regarding claim 8, Hu discloses the medical device of claim 5. Hu further discloses comprising an expandable member (14 Fig 1) having a proximal end attached to a distal end of the catheter shaft and a distal end attached to the distal end of the second elongate body ([0021] “The expandable element 14 may be disposed about the catheter body 12 such that the proximal end of the expandable element 14 is coupled to the distal portion of the catheter body 12, with the distal end of the expandable element 14 being coupled to the distal portion of the first elongate body 24.”).
Regarding claim 9, Hu discloses the medical device of claim 8. Hu further discloses wherein the expandable member is a balloon ([0021] “The expandable element 14 is shown as a double balloon”).  
Regarding claim 10, Hu discloses the medical device of claim 8. Hu further discloses wherein the first elongate body (30 Fig 1) is configured to supply fluid and is in fluid communication ([0022] “elongate body 30 may be placed in fluid communication with a fluid supply in order to transport fluid from one or more openings in the proximal portion of the second elongate body 30 and towards the distal portion, which may be in proximity to the expandable element 14 of the medical device 10”, see fluid communication in Fig 1) with the expandable member (14 Fig 1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2008/0097373 A1) in view of Brennen et al. (US 5,439,006 A), hereinafter Brennen.
Regarding claim 11, Hu discloses a medical device (10 Fig 1), comprising: a housing (16 Fig 1); a catheter shaft (12 Fig 1) coupled to the housing ([0018] “the catheter body 12 has a proximal end that is mated to a handle 16”); a guidewire (24 Fig 1) situated at least partially in the catheter shaft and having a guidewire distal end that protrudes from the catheter shaft (See distal end of 24 protruding from the distal end of catheter shaft 12 Fig 1); an element (42 Fig 1) secured to the guidewire ([0027] “and further coupled to the proximal portion of the first elongate body 24”) to move the guidewire longitudinally in the catheter shaft ([0027] ”manipulating the actuator element 42 in a longitudinal direction may cause the first elongate body 24 to slide towards either of the proximal or distal portions of the catheter body 12”); an injection coil (30 Fig 1) situated at least partially in the catheter shaft ([0022] “movably disposed within at least a portion of the catheter body 12”) and having a coil distal end (distal end of 30 terminates in a coil as shown in Fig 1) engaged with the guidewire adjacent the guidewire distal end (see Fig 1, [0022] “the distal portion of the second elongate body 30 is affixed to the distal portion of the first elongate body 24”), the injection coil including a service loop formed in a portion thereof ([0031] “elongate body 30 remains in a looped-orientation”), and a service loop ring (46 Fig 5, the examiner notes element 46 is referred to as the housing in Hu however, this element is being relied upon to teach the service loop ring as claimed) having a lumen extending therethrough (the interior of 46 Fig 5 is a lumen), wherein the injection coil (30 Fig 5) is looped through the service loop ring to form the service loop (See the loop within ring 46 Fig 5) defined by an intersection of at least two portions of the injection coil that expands and contracts as the guidewire and the injection coil are moved longitudinally in the catheter shaft (See expansion and contraction of the loop in Figs 5-6), wherein the intersection is positioned within the lumen of the service loop ring (the entire service loop including the intersection is located within ring 46 Fig 5). However, Hu fails to disclose a handle with the housing disposed in the handle, the element movably coupled to the handle.
Brennen teaches a handle (32 Fig 1), a housing (30 Fig 1) disposed in the handle (See Fig 1, the member 32 surrounds the housing 30), an element (34 Fig 1) movably coupled to the handle (See Figs 2 and 3, Col 7 lines 16-29) and secured to a guidewire (12 Fig 1) to move the guidewire longitudinally in the catheter shaft (Col 7 lines 26-29 “The proximal end of pull wire 12 is fitted in an opening 39 along the body of the lever 34 so that it is pulled back and forth with movement of the slide element 32.”). It would have been obvious to one of ordinary skill at the time of effective filing for the medical device of Hu to comprise a handle with the housing disposed in the handle as taught by Brennen since such a modification is the result of a simple substitution of one known element (sliding actuator of Hu) for another (sliding member attached to a lever of Brennen) to achieve a predictable result (causing longitudinal movement of a wire in a catheter). Accordingly, Hu teaches alternative actuator elements are possible: “The actuator element 42 may include a thumb-slide, a push-button, a rotating lever, or other mechanical structure for providing a movable coupling to the catheter or handle 16.” [0027]
Regarding claim 13, modified Hu teaches the medical device of claim 11. Hu further teaches wherein the service loop ring (46 Fig 5) and the service loop are disposed in the housing (See 46 within 16 in Fig 1, [0030] “The housing 46 may be disposed within the handle 16”).
Regarding claim 14, modified Hu teaches the medical device of claim 11. Hu further teaches wherein the housing (16 Fig 1) has a first opening (opening 48 Fig 5 is in the sidewall of 46 and positioned within the housing 16 Fig 1) that receives the guidewire that extends through the housing and into the catheter shaft and the housing has a second opening (opening 50 Fig 5 is in the sidewall of 46 and positioned within the housing 16 Fig 1) that receives the injection coil that extends through the housing and into the catheter shaft (see the extension of 24 and 30 Fig 5).
Regarding claim 15, modified Hu teaches the medical device of claim 11. Hu further teaches comprising an expandable member (14 Fig 1) having a proximal end attached to a distal end of the catheter shaft and a distal end attached to the guidewire distal end ([0021] “The expandable element 14 may be disposed about the catheter body 12 such that the proximal end of the expandable element 14 is coupled to the distal portion of the catheter body 12, with the distal end of the expandable element 14 being coupled to the distal portion of the first elongate body 24.”), such that the injection coil is in fluid communication with the expandable member ([0022] “elongate body 30 may be placed in fluid communication with a fluid supply in order to transport fluid from one or more openings in the proximal portion of the second elongate body 30 and towards the distal portion, which may be in proximity to the expandable element 14 of the medical device 10”, see fluid communication in Fig 1).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2008/0097373 A1) in view of Brennen (US 5,439,006 A) and Oskin et al. (US 2010/0121147 A1), hereinafter Oskin.
Regarding claim 12, modified Hu teaches the medical device of claim 11. However, modified Hu is silent to the composition of the service loop ring.
Oskin teaches an outer sheath of a Bowden cable is plastic ([0124] “The Bowden cables 474, 476 can include an outer sheath, such as a plastic outer sheath.”). It would have been obvious to one of ordinary skill at the time of effective filing for the service loop ring of modified Hu to be plastic tubing as taught by Oskin because plastic tubing is cheap and easy to manufacture.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783